Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Wehrlen et al (7,480,569) teach a method and system for golf cart control that controls the golf carts movements via GPS to limit the driver’s inputs in specific areas of the golf course. The limitations include prohibiting movement, limiting speeds, or setting a maximum speed in these specific areas (see at least abstract and column 2). However, Wehrlen et al and the prior art of record, fail to teach or show a golf cart system capable of changing driving modes according to whether entering a golf course is possible, the golf cart system comprising a control module having a driving mode selector for selecting any one of a cart road driving mode in which if the cart body cannot enter the golf course with grass on the basis of the received information of the receiver, the cart body is automatically driven along the cart road, and a cart road and golf course entry driving mode in which if the cart body can enter the golf course with grass, the cart body is automatically driven appropriately along the cart road and the golf course with grass, while tracking the terminal on the basis of the position information of the terminal, according to whether the cart body can enter the golf course, to control the driving of the cart body as shown in independent claim 1 in combination with the remaining limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/Primary Examiner, Art Unit 3661